Motion for an assignment of counsel and for other relief granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for respondent and flies 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court. In all other respects, the motion is denied. The court will not assign counsel. Appellant may procure her own counsel or prosecute the appeal pro se. Concur — Rabin, J. P., Valente, Stevens, Eager and Bergan, JJ.